     Case 1:18-cv-01384-NONE-JDP Document 47 Filed 06/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   JENNIFER AMELIA ROSE,                           Case No. 1:18-cv-01384-NONE-JDP (PC)
     Also known as
12   JOHN DAVID GANN                                 ORDER DIRECTING THAT PLAINTIFF HAS
                                                     TELEPHONE ACCESS TO COMMUNICATE
13                       Plaintiff,                  WITH COUNSEL PRIOR TO THE JUNE 12, 2020
                                                     SETTLEMENT CONFERENCE
14          v.
                                                     (Doc. Nos. 45, 46)
15   R. ADAIR, et al.,

16                       Defendants.

17

18          This case is currently set for settlement conference before the undersigned on June 12,

19   2020, and the confidential settlement conference statements are due on or before June 9, 2020.

20          In order to facilitate the settlement conference and the filing of the confidential settlement

21   conference statement, it is HEREBY ORDERED that Plaintiff be allowed conduct a confidential

22   and secure attorney-client telephone call with his counsel, Kevin Hubbard and Jennifer Orthwein,

23   one time prior to the June 12, 2020 settlement conference and preferably prior to the June 9, 2020

24   deadline to file a confidential settlement statement.

25   ///

26   ///

27   ///

28   ///
                                                       1
     Case 1:18-cv-01384-NONE-JDP Document 47 Filed 06/05/20 Page 2 of 2

 1         Counsel are advised to participate in the video settlement conference on June 12, 2020, at

 2   10:30 a.m., via zoom meeting ID 161-193-5848, password 206782, and Plaintiff shall participate

 3   in the conference via zoom telephone by dialing (669)-254-5252 and entering Zoom ID and

 4   password.

 5
     IT IS SO ORDERED.
 6

 7   Dated:      June 5, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
